Case 1:19-cv-03300-RBJ Document 39 Filed 01/25/21 USDC Colorado Page 1 of 3


353 NORTH CL ARK STREET CHICAGO ILLINOIS 60654-3456




                                                                  Daniel J. Weiss
                                                                  Tel: +1 312 923-4517
                                                                  Fax: +1 312 527-0484
                                                                  dweiss@jenner.com
January 25, 2021

VIA ECF

The Honorable R. Brooke Jackson
United States District Court
 for the District of Colorado
Alfred A. Arraj United States Courthouse
901 19th Street
Denver, Colorado 80294

        Re:      Zubair Kazi v. KFC US, LLC, Case No. 19-3300

Dear Judge Jackson:

         As provided in this Court’s Practice Standards, Defendant KFC respectfully submits this
letter providing notice that KFC intends to file a motion for summary judgment in this matter. The
deadline for dispositive motions is February 15, 2021. The basis for KFC’s anticipated motion is
as follows.

        As the Court knows, this case concerns KFC’s decision to license a new franchised
restaurant in Pueblo, Colorado, in 2019. Mr. Kazi, who operates an existing KFC franchise in
Pueblo, seeks damages from KFC for alleged lost profits he contends he will suffer because of the
new restaurant. Mr. Kazi has demanded a jury trial. Mr. Kazi has disclosed alleged damages of
$5.2 million based on lost profits through the year 2050.

       KFC previously moved to dismiss Mr. Kazi’s complaint. In a November 12, 2020 order,
the Court dismissed all of Mr. Kazi’s substantive claims except for a claim for breach of the
implied covenant of good faith and fair dealing. (ECF No. 32.) The Court held that Mr. Kazi had
alleged sufficient facts to state such a claim, namely: “that KFC treated its [sales impact]
guidelines as a perfunctory box-checking process instead of truly assessing the impact a new outlet
would have on franchisee.” (Id. at 17.)

        Summary judgment is appropriate because the undisputed facts foreclose Mr. Kazi’s claim.
The evidence will show that KFC considered the potential impact on Mr. Kazi’s outlet from a new
outlet in the area of U.S. 50 and North Elizabeth Street in Pueblo in at least five separate meetings
of its senior personnel, including in meetings of its Site Review Committee and its Franchise
Growth Committee. Among other things, KFC considered separate sales-impact projections from
a third-party software model and from an outside consultant, the James Andrews Group (JAG).
KFC also considered information about the Pueblo trade area, including demographics, traffic
patterns, and the fact that Pueblo supports multiple outlets for most other fast-food brands (e.g., 6
McDonald’s, 5 Wendy’s, 2 Popeyes, etc.) without undue impact on each outlet. Mr. Kazi will be


CHICAGO LONDON LOS ANGELES NEW YORK WASHINGTON, DC                                       WWW.JENNER.COM
Case 1:19-cv-03300-RBJ Document 39 Filed 01/25/21 USDC Colorado Page 2 of 3



Hon. R. Brooke Jackson
January 25, 2020
Page 2


unable to dispute that KFC conducted those meetings, reviewed those analyses, and considered
those factors. In short, KFC followed a deliberative business process, not a box-checking exercise,
to make its decision.

        Instead, Mr. Kazi will likely attempt to criticize KFC’s business process—e.g., there should
have been more meetings, or different studies, or more communications with him, etc.—but such
purported criticisms do not establish a triable claim. The implied covenant does not create a de
novo review of a business decision to determine if the business might have looked at things a
different way or come to a different decision. Rather, under Kentucky law, it is Mr. Kazi’s burden
to adduce evidence that KFC acted with “deliberate and affirmative bad faith,” and, without such
evidence, summary judgment is appropriate. J. P. Morgan Chase Bank, N.A. v. Acordia, Inc., No.
CV 04-143-JBC, 2006 WL 8445400, at *4 (E.D. Ky. Oct. 4, 2006) (granting summary judgment
against plaintiff). Put another way, Mr. Kazi must show that KFC acted without “legitimate
business concerns,” and, absent such evidence, he cannot ask a jury to “second-guess” KFC’s
business judgment. Rivermont Inn Inc. v. Bass Hotels & Resorts Inc., 113 S.W.3d 636, 643 (Ky.
App. Ct. 2003) (affirming summary judgment against plaintiff franchisee). Mr. Kazi is unable to
adduce evidence that meets that burden.

        Mr. Kazi cannot change that result with criticisms of the JAG study that KFC considered
in connection with its decision. Mr. Kazi’s theory is that JAG should have used a different
methodology or considered other data to assess the impact on his store. Mr. Kazi hired a different
firm, FTI, which produced a report in September 2019—three months after the JAG study—that
purports to show greater impact than that estimated by JAG. Mr. Kazi later engaged another
expert, Mr. Richard Weil, who opined that the “FTI study was overstated.” Instead, Mr. Weil
estimated that the sales impact will be higher than as estimated by JAG, but lower than as estimated
by FTI. (Even tonight, Mr. Kazi has sent over more impact analyses with even more
methodologies, well after his expert disclosure deadline, which we will take up separately.) Mr.
Kazi apparently intends to argue that there is a jury issue as to which of these approaches is the
right one. But the implied covenant does not require KFC to select the study Mr. Kazi would have
chosen, nor does it entitle Mr. Kazi to a jury trial on the optimal study design. JAG is reputable
and experienced and has employed the same methodology in hundreds of studies for many
different fast-food brands. That another expert might have looked at things a different way falls
well short of establishing “deliberate and affirmative bad faith” on the part of KFC.

       We stand ready should the Court have any questions. Thank you.

Respectfully submitted,

/s/Daniel J. Weiss

Daniel J. Weiss
Counsel for KFC US, LLC
Case 1:19-cv-03300-RBJ Document 39 Filed 01/25/21 USDC Colorado Page 3 of 3



Hon. R. Brooke Jackson
January 25, 2020
Page 3



DJW:fms
cc via ECF:   Bruce E. Rhode, Esq.
              Counsel for Plaintiff Zubair Kazi
